   7:19-cv-05005-RGK-MDN Doc # 30 Filed: 07/17/20 Page 1 of 2 - Page ID # 78




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,
                                                                       7:19CV5005
                       Plaintiff,

        vs.                                                              ORDER

JASON B. ALEXANDER, d/b/a THE
FLIPPIN SWEET EATERIES a/k/a DASH
PIZZERIA, A FLIPPIN SWEET JOINT
a/k/a THE FLIPPIN SWEET PIZZERIA &
BURGER JOINT,

                       Defendants.



       On May 22, 2020, following a telephone conference held with counsel for the plaintiff and
with the defendant, Jason B. Alexander, pro se, the Court entered an order that stayed case
deadlines, required Mr. Alexander to obtain licensed counsel to represent the corporate entity by
July 17, 2020, and scheduled a telephonic status conference to take place today, July 17, 2020, at
11:00 a.m. before the undersigned magistrate judge. (Filing No. 28 - Order; Filing No. 29 - Audio
File). Counsel for the plaintiff appeared for the scheduled conference, but Mr. Alexander did not
participate in the telephone conference or otherwise notify the Court that he would be unable to
appear. Counsel for the plaintiff represented to the Court that she has not been in contact with Mr.
Alexander since the date of the previous telephone conference. Mr. Alexander also failed to obtain
licensed counsel to represent the corporate defendant entity. Under the circumstances,
       IT IS ORDERED:

       1.      The status conference to discuss case progression is rescheduled before the
               undersigned magistrate judge on July 31, 2020, at 10:00 a.m. by telephone.
               Counsel and the pro se defendant shall use the conferencing instructions assigned
               to this case to participate in the conference.

       2.      The defendants are notified that further failure to appear at scheduled telephone
               hearings or comply with court orders, including the requirement that corporate
               entities be represented by licensed counsel, may result in appropriate sanctions,
               including entry and/or judgment of default against them.
7:19-cv-05005-RGK-MDN Doc # 30 Filed: 07/17/20 Page 2 of 2 - Page ID # 79




   Dated this 17th day of July, 2020.
                                        BY THE COURT:

                                        s/Michael D. Nelson
                                        United States Magistrate Judge
